
	
		I
		111th CONGRESS
		2d Session
		H. R. 5961
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Maffei (for
			 himself, Mr. Murphy of Connecticut,
			 Mr. Braley of Iowa,
			 Mr. Kennedy,
			 Mr. Langevin,
			 Mr. Grijalva, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to
		  establish a demonstration project to award grants to, and enter into contracts
		  with, medical-legal partnerships to assist patients and their families to
		  navigate health-related programs and activities.
	
	
		1.Short titleThis Act may be cited as the
			 Medical-Legal Partnership for Health
			 Act.
		2.Findings;
			 purpose
			(a)FindingsCongress finds the following:
				(1)Numerous studies
			 and reports, including the annual National Healthcare Disparities Report and
			 Unequal Treatment, the 2002 Institute of Medicine Report, document the
			 extensiveness to which vulnerable populations suffer from health disparities
			 across the country.
				(2)These studies have
			 found that, on average, racial and ethnic minorities and low-income populations
			 are disproportionately afflicted with chronic and acute conditions such as
			 asthma, cancer, diabetes, and hypertension and suffer worse health outcomes,
			 worse health status, and higher mortality rates.
				(3)Several recent
			 studies also show that health and healthcare quality are a function of not only
			 access to healthcare, but also the social determinants of health, including the
			 environment, the physical structure of communities, socio-economic status,
			 nutrition, educational attainment, employment, race, ethnicity, geography, and
			 language preference, that directly and indirectly affect the health,
			 healthcare, and wellness of individuals and communities.
				(4)Formally
			 integrating medical and legal professionals in the health setting can more
			 effectively address the health needs of vulnerable populations and ultimately
			 reduce health disparities.
				(5)All over the
			 United States, healthcare providers who take care of low-income individuals and
			 families are partnering with legal professionals to assist them in providing
			 better quality of healthcare.
				(6)Medical-legal
			 partnerships integrate lawyers in a health setting to help patients navigate
			 the complex government, legal, and service systems in addressing social
			 determinants of health, such as income supports for food insecure families and
			 mold removal from the home of asthmatics.
				(b)PurposesThe purposes of this Act are to—
				(1)support and
			 advance opportunity for medical-legal partnerships to be more fully integrated
			 in healthcare settings nationwide;
				(2)to improve the
			 quality of care for vulnerable populations by reducing health disparities among
			 health disparities populations and addressing the social determinants of
			 health; and
				(3)identify and
			 develop cost-effective strategies that will improve patient outcomes and
			 realize savings for healthcare systems.
				3.Medical-legal
			 partnerships
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish a nationwide demonstration project consisting of—
				(1)awarding grants
			 to, and entering into contracts with, medical-legal partnerships to assist
			 patients and their families to navigate programs and activities; and
				(2)evaluating the
			 effectiveness of such partnerships.
				(b)Technical
			 assistance
				(1)In
			 generalThe Secretary may, directly or through grants or
			 contracts, provide technical assistance to grantees under subsection (a)(1) or
			 through a national organization described in paragraph (2) to support the
			 establishment and sustainability of medical-legal partnerships. Not to exceed 5
			 percent of the amount appropriated to carry out this section in a fiscal year
			 may be used for purposes of this subsection.
				(2)National
			 organization describedA
			 national organization described in this paragraph is a national organization
			 experienced in bringing together both the medical and legal professions on
			 behalf of vulnerable populations.
				(c)Use of
			 fundsAmounts received as a grant or pursuant to a contract under
			 this section shall be used to assist patients and their families to navigate
			 health-related programs and activities for purposes of achieving one or more of
			 the following goals:
				(1)Enhancing access
			 to health care services.
				(2)Improving health
			 outcomes for low-income individuals, as defined in subsection (h).
				(3)Reducing health
			 disparities among health disparities populations.
				(4)Enhancing wellness
			 and prevention of chronic conditions and other health problems.
				(5)Reducing cost of
			 care to the healthcare system.
				(6)Addressing the
			 social determinants of health.
				(7)Addressing situational factors that
			 contribute to poor health, such as poor housing.
				(d)ApplicationTo be eligible to receive a grant or
			 contract under this section, an entity shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require, including information demonstrating that the
			 applicant has experience in bridging the medical and legal professions or a
			 strategy or plan for cultivating and building medical-legal
			 partnerships.
			(e)Matching
			 requirementFor each fiscal year, the Secretary may not award a
			 grant or contract under this section to an entity unless the entity agrees to
			 make available non-Federal contributions (which may include in-kind
			 contributions) toward the costs of a grant or contract awarded under this
			 section in an amount that is not less than $1 for each $10 of Federal funds
			 provided under the grant or contract.
			(f)ProhibitionNo
			 funds under this section may be used—
				(1)for any medical
			 malpractice action or proceeding;
				(2)to provide any
			 State or local public benefit (as defined in section 411(c) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1621(c)) to an alien who is not—
					(A)a qualified alien
			 (as defined in section 431 of the Immigration and Nationality Act);
					(B)a nonimmigrant
			 under the Immigration and Nationality Act; or
					(C)an alien who is
			 paroled into the United States under section 212(d)(5) of such Act for less
			 than one year; or
					(3)to provide legal
			 assistance with respect to any proceeding or litigation which seeks to procure
			 an abortion or to compel any individual or institution to perform an abortion,
			 or assist in the performance of an abortion.
				(g)Reports
				(1)Final report by
			 secretaryNot later than 6 months after the date of the
			 completion of the demonstration project under this section, the Secretary shall
			 conduct a study of the results of the project and submit to the Congress a
			 report on such results that includes the following:
					(A)An evaluation of
			 the project outcomes, including—
						(i)a
			 description of the extent to which medical-legal partnerships funded through
			 this section achieved the purposes described in section 2(b);
						(ii)quantitative and
			 qualitative analysis of baseline and benchmark measures of the project’s impact
			 as delineated under subsection (c); and
						(iii)aggregate
			 information about the individuals served and project activities.
						(B)Recommendations on
			 whether the activities funded under this section could be used to improve
			 patient outcomes in other public health areas.
					(2)Interim reports
			 by secretaryThe Secretary may provide interim reports to the
			 Congress on the demonstration project under this section at such intervals as
			 the Secretary determines to be appropriate.
				(3)Reports by
			 granteesThe Secretary may require each recipient of a grant or
			 contract under this section to submit interim and final reports on the
			 activities carried out by such recipient with such grant.
				(h)DefinitionsIn
			 this section:
				(1)The term
			 health disparities populations has the meaning given such term in
			 section 485E(d) of the Public Health Service Act.
				(2)The term
			 low-income individuals refers to the population of individuals and
			 families who earn up to 200 percent of the Federal poverty level applicable to
			 the size of the family involved.
				(3)The term
			 medical-legal partnership means an entity—
					(A)that is a
			 partnership between—
						(i)a
			 community health center, public hospital, children’s hospital, or other
			 provider of health care services to a significant number of low-income
			 individuals; and
						(ii)one
			 or more legal professionals; and
						(B)whose primary
			 mission is to assist patients and their families navigate health-related
			 programs, activities, and services through the provision of relevant civil
			 legal assistance on-site in the healthcare setting involved, in conjunction
			 with regular training for healthcare staff and providers regarding the
			 connections between legal interventions, social determinants, and health of
			 low-income individuals.
					(4)The term
			 Secretary means the Secretary of Health and Human Services.
				(i)Funding
				(1)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary, but not to exceed $10,000,000, for each of the fiscal years 2011
			 through 2015.
				(2)LimitationOf the amounts appropriated pursuant to
			 paragraph (1) for a fiscal year, the Secretary may obligate not more than 5
			 percent for the administrative expenses of the Secretary in carrying out this
			 section.
				
